Title: From Thomas Jefferson to James Swan, 9 February 1788
From: Jefferson, Thomas
To: Swan, James



Sir
Paris Feb. 9. 1788.

Your favor of Jan. 31. has come duly to my hands, together with the pamphlet, for which be pleased to accept my thanks, together with my congratulations on your safe arrival in France. I shall be happy to have an early occasion of renewing them on the arrival of Mrs. Swann and your family. I am in hopes Paris will have attractions enough to draw both you and her to it for a while at least, and to furnish me with an occasion of testifying to you both in person those sentiments of esteem and respect with which I have the honor to be Sir Your most obedient & most humble servant,

Th: Jefferson

